Memorandum: We agree with Special Term that petitioners’ claims are without merit. The certificate of nomination, entitled "New York State Conservative Party Judicial District Convention Authorization”, complied with Election *1072Law § 6-156. There is no requirement in the statute that the document be entitled "certificate of nomination”. Moreover, failure to include the Committee to Fill Vacancies in the certificate of nomination was not a fatal defect. Although it appears from the minutes of the convention that a committee was in fact appointed, the requirement was informational and thus did not render the document invalid (see, Matter of Sahler v Callahan, 92 AD2d 976). Furthermore, the minutes of the convention do not reveal any infirmity with respect to the nomination of Fallon. Since there was no issue of fact, no hearing was required. In view of our disposition, we do not reach the other issues raised. (Appeal from order of Supreme Court, Erie County, Fudeman, J. — Election Law.) Present— Denman, J. P., Boomer, Pine, Balio and Schnepp, JJ. (Order entered Oct. 21,1986.)